            Case 3:16-cr-01410-H Document 70 Filed 05/10/21 PageID.190 Page 1 of 5

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                 UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF CALIFORNIA
            UN1TED STATES OF AMERICA                            JUDGMENT IN A CRIMINAL CASE
                            V.                                  (For Offenses Committed On or After November I, 1987)

                  STEVEN HOWSER (1)                                Case Number:      16CR1410-H

                                                                H. Dean Steward
                                                                Defendant's Attorney
Registration Number: 57028-298

• -
THE DEFENDANT:
 ISi pleaded guilty to count(s) 1 of the Information.
                                 -----------------------------
 D was found guilty on count(s)
    after a nlea of not ~uiltv.
Accordinglv, the defendant is adiudged guiltv of such count(s), which involve the following offense(s):
                                                                                                            Count
Title & Section                  Natnre of Offense                                                         Number(s)
18 USC 371                       CONSPIRACY TO COMMIT HEALTH CARE FRAUD,                                         1
                                 HONEST SERVICES MAIL FRAUD AND VIOLATE THE
                                 TRAVEL ACT




     The defendant is sentenced as provided in pages 2 tbrougb           5         of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s)
 D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ is dismissed on the motion of the United States.

 ISi Assessment: $ 100. 00.

 ISi Fine waived            IS] Forfeiture pursuant to order filed on May 10, 2021, included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                 May 10 2021
                                                                 Date of Imposition of Sentence

                    FILED
                      MAY 10 2021

                CLERK US lJIS I RIC I COURT
            SOUTHEcRM LliSTHICT 0f CAIJ.FORNIA
            BY                  / _,,,.,/ DEPUTY
            Case 3:16-cr-01410-H Document 70 Filed 05/10/21 PageID.191 Page 2 of 5

AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              STEVENHOWSER(l)                                                            Judgment - Page 2 of 5
CASE NUMBER:            16CR1410-H


                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •    at _ _ _ _ _ _ _ _ A.M.                            on
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                                                              ---------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                           16CR1410-H
                 Case 3:16-cr-01410-H Document 70 Filed 05/10/21 PageID.192 Page 3 of 5

     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               STEVEN HOWSER (1)                                                            Judgment - Page 3 of 5
     CASE NUMBER:             16CR1410-H

                                                  SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
3 YEARS.




                                               MANDATORY CONDITIONS

I. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more than
   4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
           • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
              risk of future substance abuse. (check if applicable)
4.    • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
      sentence of restitution. (check if applicable)
5.    131The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
      20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
      the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if applicable)
7.    • The defendant mnst participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other conditions
on the attached page.




                                                                                                                    16CR1410-H
               Case 3:16-cr-01410-H Document 70 Filed 05/10/21 PageID.193 Page 4 of 5

 AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  STEVEN HOWSER (I)                                                                      Judgment - Page 4 of 5
 CASE NUMBER:                16CR1410-H


                                  STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the court
about, and bring about improvements in the defendant's conduct and condition.

1. Tue defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer as
   instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. Tue defendant must answer truthfully the questions asked by their probation officer.

5. Tue defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or anything
   about their living arrangements (such as the people living with the defendant), the defendant must notify the probation officer at
   least IO days before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances,
   the defendant must notify the probation officer within 72 hours of becoming aware of a change or expected change.

6. Tue defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to f'md full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. Tue defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant knows
   someone has been convicted of a felony, they must not knowingly communicate or interact with that person without first getting
   the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72
   hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or lasers).

11. Tue defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
   informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation officer
   may require the defendant to notify the person about the risk and the defendant must comply with that instruction. Tue probation
   officer may contact the person and confirm that the defendant notified the person about the risk.

13. Tue defendant must follow the instructions of the probation officer related to the conditions of supervision.


                                                                                                                             16CR1410-H
             Case 3:16-cr-01410-H Document 70 Filed 05/10/21 PageID.194 Page 5 of 5

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:               STEVEN HOWSER (1)                                                            Judgment - Page 5 of 5
CASE NUMBER:             16CR1410-H


                                   SPECIAL CONDITIONS OF SUPERVISION

     1. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U .S.C. § 1030(e )(I)),
        other electronic communications or data storage devices or media, or office, to a search conducted by a United
        States probation officer. Failure to submit to a search may be grounds for revocation ofrelease. The offender must
        warn auy other occupauts that the premises may be subject to searches pursuant to this condition. An officer may
        conduct a search pursuaut to this condition only when reasonable suspicion exists that the offender has violated a
        condition of his supervision and that the areas to be searched contain evidence of this violation. Any search must
        be conducted at a reasonable time aud in a reasonable manner.

     2. Report all vehicles owned or operated, or in which you have au interest, to the probation officer.

     3. Provide complete disclosure of personal aud business financial records to the probation officer as requested.

     4. Notify the Collections Unit, United States Attorney's Office, of any interest in property obtained, directly or
        indirectly, including any interest obtained under auy other name, or entity, including a trust, partnership or
        corporation.

     5. Notify the Collections Unit, United States Attorney's Office, before trausferring auy interest in property owned,
        directly or indirectly, including auy interest held or owned under any other name, or entity, including a trust,
        partnership or corporation.

     6. Consent to third party disclosure to any employer, potential employer, concerning auy restrictions that are imposed
        by the Court.

     7. Not engage in employment as a medical or pharmaceutical sales representative or in the healthcare sales field, unless
        given permission by the probation officer.

     8. Remain in home detention for a period of 10 months. In addition to other court-imposed conditions ofrelease, the
        offender's movement in the community shall be restricted during the period of home detention as follows: You are
        restricted to your residence at all times except for employment; education; religious services; medical, substauce
        abuse, or mental health treatment; attorney visits; court appearauces; court-ordered obligations; or other activities
        as pre-approved by the probation officer.

II
II
II




                                                                                                              16CR1410-H
